OFFIf   OF THE    ATTORNEY GENERAL      OF TEXAS
                                 AUSTIN




Honorable I. I. Masale
County Auditor
Xllbarger Couuty
Vernon, Texar
Dear Sir:




                                                r of resent date re-
questing                                        II the above ~stated
matter.
                                                 s of September
      4th                                        Distrlo t Clerk

                                          eal on any copy




                             hat the two ohargee are ldentloal.’
                              me where one aharga 1s applioable


provisiona   or Ii. B, No. 642, 49th Legislature,   referred to
in your lcttsr,    as well at the type of rrerrlor coritaaaplated
for t&e respeotlre    fees prescribed, yc?a are adrisad,   a8
follows :

      (1)    *Certlfloate     and seal on any oooy” involves   the
             dbtrlat     elerk.8  service la preparing a eertlfl-
             oato and atflxlng his seal thereto,      and attaohlng
   -         .




Honorable        F. L. Masai*,       page 2


                 said    aertliloats     and oral to s oopy of an ln#tru-
                 mant    on lile     in his otrioe, when said oopy~4ias
                 bean proparrd by aam psraon other than th& dir-.
                 triot     olerk.     In thla lnstanoe   the oler  merely
                 aartlfles       that a partloular    aopy of M L ntrwmt
                 is a true an4 eorrrot         aopy o? sn original   lnstra-
                 sent on ills        In his oftios,   and it doaa not fn-
                 valve the duty of the aotual preparation          of the
                 COPYl
       (2)       “Faoh oertlflaats       o? any fasts    aontalnsd     in him
                    ii    “lnld        th    di tlrot   8lork*8    8rrrloes
                 &%ohi~“h2~            reiordi.    meparing     a rtatrmrnt
                 of the laatter or iaot tovdiiofihe ~ertliler               and
                 his aertltleatr to sama.         This ir dlatingalsh-
                 able froa the serviaes oantemplated in (1) ia
                 that it ir not oontsqplated         that the olerk ln
                 (1) will     prepare the oo+ ,of the instrmant
                 whioh he oertlfirn       f8 a rue and oorreot oopy,
                 while in (2) It is oontsmplated           that the 61erk
                 will    prepare tha rtatsmenh      of the matter m
                 taot to xhlah he aertltlrs,         or will    transorlbo
                 name from the original,        aa well as maka the
                 oartifioats     to suoh faot.
                 ?#a trust   that    tha foregohg     ratlsfaotori.lY    anmars
your lnquirle*,
                                                       Your8 rery trulf,
        &f         .:,        f     ~>
                                     ;.‘:           ATTORHBY
                                                           OlcNmALor TEXAS




aAB:ddt